Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 1 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 2 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 3 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 4 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 5 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 6 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 7 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 8 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                                18-1 Page 9 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 10 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 11 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 12 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 13 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 14 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 15 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 16 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 17 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 18 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 19 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 20 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 21 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 22 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 23 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 24 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 25 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 26 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 27 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 28 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 29 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 30 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 31 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 32 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 33 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 34 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 35 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 36 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 37 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 38 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 39 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 40 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 41 of 42
Case 19-22878   Doc 81-2   Filed 09/27/19 Entered 09/27/19 16:21:55   Desc Exhibit
                               18-1 Page 42 of 42
